17 N.Y.3d 770 (2011)
952 N.E.2d 1067
929 N.Y.S.2d 73
2011 NY Slip Op 75500
In the Matter of ROBERT B.-H. MERCYFIRST, Appellant, et al., Petitioner; ROBERT H., Respondent. (And Three Other Proceedings.)
Motion No: 2011-370
Court of Appeals of New York.
Submitted April 11, 2011.
Decided June 14, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.